Exhibit 99.1 RAMIUS VALUE AND OPPORTUNITY ADVISORS LLC 599 Lexington Avenue, 20th Floor New York, New York 10022 November 17, 2010 Board of Directors SurModics, Inc. 9924 West 74th Street Eden Prairie, MN 55344 CC:Mr. Philip D. Ankeny To the Board of Directors: As reported this morning in a 13D filing with the Securities and Exchange Commission, Ramius Value and Opportunity Advisors LLC, a subsidiary of Ramius LLC, and certain of its affiliates (collectively, “Ramius”) owns approximately 12.0% of the shares outstanding of SurModics, Inc. (“SurModics” or the “Company”), making us the Company’s largest shareholder.On November 10, 2010, we nominated three directors for election at the Company’s 2011 Annual Meeting (the “Meeting”).These nominees are highly qualified and stand ready to assist the Company in promptly determining the appropriate strategy to address the long-term underperformance of SurModics’ business and stock price. SurModics stock price has materially underperformed the market.As shown in the table below, SurModics has declined approximately 65%, 83%, and 79% in the last one-, three-, and five-year periods, respectively. Stock Performance 1 year 3 year 5 year SurModics Inc. -64.8
